Title: To Thomas Jefferson from J. P. G. Muhlenberg, 7 February 1803
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


          
            Sir
            Collector’s office - PhiladelphiaFebry. 7th. 1803
          
          Three Boxes, directed To The President of the United States, were imported into this District, in the Ship Pennsylvania, Captn. York, from Hamburg, in December 1801—The contents are unknown, & they have since their importation, remaind in the Custom House—Any directions the President may be pleasd to give me, with regard to them, shall be imediately complied with. 
          I have the Honor to be with great Respect Sir Your Most Obedt Servt
          
            P Muhlenberg
          
        